Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art does not fairly teach or suggest the exact arrangement as claimed in independent claim 1 of the instant application. The examiner can find no motivation to combine or modify the references which would not require the use of impermissible hindsight to define a fully functioning apparatus as claimed in the instant application.
Ueta et al. (US 7,011,313) shows: A metal substrate (2; Ueta et al.) having, a full bead (6; Ueta et al.) formed therein, the full bead including a protruding surface on one side of the metal substrate in a thickness direction (Fig. 2; Ueta et al.), and the full bead including a recessed surface on the other side of the metal substrate (Fig. 2; Ueta et al.) in the thickness direction of the metal substrate; 
a first rubber elastic coating (Fig. 2; Ueta et al.) formed directly on the one side of the metal substrate(14a; Ueta et al.), and directly on an entirety of the protruding surface of the full bead; 
a second rubber elastic coating formed directly on the other side of the metal substrate (14b; Ueta et al.), and directly on the recessed surface of the full bead 
the full bead is configured to be deformed by compression into a flat surface shape and configured to generate a compressive reaction force when the metal 
the first and second rubber elastic coatings are configured to be brought into close contact with the counterpart members without a gap between the first and second  rubber elastic coatings and the facing surfaces of the counterpart members by the compressive reaction force of the full bead such that a surface roughness of the facing surfaces of the counterpart members is filled by the first and second rubber elastic coating.
 Ueta et al. fails to show: 
The first elastic coating being spaced apart from each of the first edge and the second edge,
The second rubber elastic coating is spaced apart from each of the first edge and the second edge, and such that the outer edges of the second rubber elastic coating are aligned with outer edges of the first elastic coating
a slit- shaped rubber elastic coating-free section along a bottom section of the recessed surface the second rubber elastic coating being formed from a first and second hemmed section of the recessed surface of the full bead to a flat plate section of the metal substrate; 
the rubber elastic coating-free section is formed from the bottom section of the recessed surface of the full bead to an intermediate section of a pair of slanted surfaces located on opposing sides of the bottom section.
Udagawa et al. (US 6,517,085)  shows: a slit- shaped rubber elastic coating-free section along a bottom section of the recessed surface the second rubber elastic coating being formed from a first and second hemmed section of the recessed surface of the full bead to a flat plate section of the metal substrate; 
the rubber elastic coating-free section is formed from the bottom section of the recessed surface of the full bead to an intermediate section of a pair of slanted surfaces located on opposing sides of the bottom section;
Fig.2 Udagawa shows sealing material spaced away from the edge of the metal substrate.
Yoshida et al. (US 5,582,415) shows: in Fig. 4 seal material spaced apart form the edge of the metal substrate.
While all the individual structural elements are found in references of record, there is no motivation to make the complete combination required in the exact configuration as currently claimed without the benefit of improper hindsight therefore the reference combination does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L NEUBAUER whose telephone number is (571)272-4864.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.N./Examiner, Art Unit 3675                                                 

/VISHAL A PATEL/Primary Examiner, Art Unit 3675